Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 20-cv-0158-WJM-SKC

   YOURAS ZIANKOVICH,

          Plaintiff,

   v.

   MEMBERS OF THE COLORADO SUPREME COURT, each of them individually and in
   their official capacity, and
   WILLIAM R. LUCERO, in his individual and official capacity,

          Defendants.


                  ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


          Plaintiff Youras Ziankovich (“Ziankovich”) brings the following claims against the

   Members of the Colorado Supreme Court, each individually and in their official

   capacities, and Colorado’s Presiding Disciplinary Judge, William R. Lucero, in his

   individual and official capacity (collectively “Defendants”):

          Before the Court are the following motions:

          1.      Defendants’ Motion to Dismiss (“Motion to Dismiss”), filed on April 2, 2020

                  (ECF No. 21);

          2.      Plaintiff’s Cross-Motion to Strike Defendants’ Motion to Dismiss Pursuant

                  to Fed.R.Civ.Proc.12(f) (“Plaintiff’s Cross Motion”), filed on April 22, 2020

                  (ECF No. 22); and

          3.      Plaintiff’s Application for Preliminary Injunction and for Evidentiary Hearing

                  (“Preliminary Injunction Motion”), filed on July 2, 2020 (ECF No. 41).
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 2 of 19




          For the reasons set forth below, the Court grants Defendants’ Motion to Dismiss,

   denies Plaintiff’s Cross-Motion, denies as moot Plaintiff’s Preliminary Injunction Motion,

   and dismisses the Verified Complaint1 (“Complaint”; ECF No. 1) with prejudice.

                                         I. BACKGROUND

          The following factual summary is drawn from Ziankovich’s Complaint and the

   exhibits appended thereto, except where otherwise stated. The Court assumes the

   allegations contained in the Complaint to be true for the purpose of deciding the Motion

   to Dismiss. See Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th

   Cir. 2007).

          Ziankovich is an attorney licensed to practice law by the State of New York who

   “maintained an office in Colorado for federal law practice” from August 2014 to

   September 2018. (ECF No. 1 at 5.) On May 26, 2017, Ziankovich faced a disciplinary

   action (“Disciplinary Action”) in Colorado. (Id.)

          Ziankovich moved to dismiss the Disciplinary Action on June 2, 2017, arguing

   that the Colorado Supreme Court lacked “jurisdiction to discipline him under the

   Colorado Rules of Professional Conduct [‘Colo. RPC’] because he is not practicing law

   in Colorado under one of the enumerated provisions of [Colorado Rules of Civil

   Procedure (‘C.R.C.P.’)] 204 or 205 and his law practice is limited to federal immigration

   cases.” (ECF No. 1-1 at 1.) On July 13, 2017, Judge William R. Lucero, as the

   Presiding Disciplinary Judge, denied Ziankovich’s motion to dismiss the Disciplinary

   Action on the grounds that the Office of the Presiding Disciplinary Judge of the


          1
          Contrary to the name of this document, Plaintiff did not attach a verification to his
   Complaint.

                                                   2
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 3 of 19




   Colorado Supreme Court had jurisdiction over Ziankovich and could adjudicate the

   claims brought against him. (Id. at 3–6; ECF No. 1 at 5.)

          Ziankovich filed an interlocutory appeal of Judge Lucero’s order to the Colorado

   Supreme Court on July 19, 2017. (ECF. No. 1-2 at 1.) The Colorado Supreme Court

   dismissed the interlocutory appeal on or about August 31, 2017. 2 (ECF No. 1 at 5.)

          Thereafter, the Office of Attorney Regulation Counsel (“OARC”) filed a motion for

   summary judgment on their claims against Ziankovich. On April 5, 2018, Judge Lucero

   granted the OARC’s motion for summary judgment in part, and entered judgment in

   favor of the OARC and against Ziankovich on six claims: violations of Colo. RPC 1.5(a),

   1.5(f), 1.5(g), 1.15A(a), 1.16(d), and 8.4(c). (ECF No. 1-3 at 1.)

          On April 10, 2018, Ziankovich proceeded to a disciplinary hearing to determine

   whether he had violated Colo. RPC 1.4(b). (Id.) Ziankovich again moved to dismiss the

   case for a lack of subject matter jurisdiction and personal jurisdiction. (Id. at 3–4.) His

   motion was denied. (Id.)

          On May 31, 2018, Judge Lucero issued his Opinion and Decision Imposing

   Sanctions Under C.R.C.P. 251.19(b), finding that Ziankovich breached six ethical rules

   and suspending Ziankovich from practicing law in Colorado for one year and one day,

   with three months to be served and the remainder to be stayed upon the successful

   completion of a two-year period of probation, with conditions to include practice

   monitoring and trust account monitoring. (Id. at 1.)



          2
            The Order and Decision Imposing Sanctions dated May 31, 2018 states that the
   Colorado Supreme Court dismissed Ziankovich’s appeal on August 21, 2017. (ECF No. 1-2 at
   2.) The exact date does not affect the outcome of this order.

                                                3
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 4 of 19




          Ziankovich then sought post-hearing relief under C.R.C.P. 59 “based on nineteen

   separate grounds that [the Hearing Board] grant a new trial, grant judgment

   notwithstanding the verdict, or amend [its] findings or judgment.” (Id. at 1–2.) On June

   20, 2018, Judge Lucero issued an Amended Order granting in part and denying in part

   Ziankovich’s request. (Id. at 11.) The Hearing Board decided to strike two sentences

   from its opinion, but otherwise denied Ziankovich’s other requests for relief, including

   his argument that the Colorado Supreme Court does not have the authority to regulate

   the practice of out-of-state attorneys in Colorado. (Id. at 3–4, 11.)

          The Hearing Board stayed the imposition of the sanctions pending Ziankovich’s

   appeal pursuant to C.R.C.P. 251.27(h), provided that he submit to certain conditions,

   including practice monitoring. (ECF No. 1-5 at 1.) Ziankovich then filed an Application

   for a Stay of the Decision Pending Appeal with the Colorado Supreme Court. (ECF No.

   1-4 at 2.) On August 31, 2018, the Colorado Supreme Court denied his request, but left

   in place the Hearing Board’s stay imposing conditions under C.R.C.P. 251.27(h). (Id.)

          On October 10, 2018, the Hearing Board found that Ziankovich had failed to

   comply with the practice monitoring condition included in the stay of its decision, and

   found that the stay pending appeal should be revoked. (ECF No. 1-5 at 1.) In an Order

   and Notice of Suspension, Judge Lucero suspended Ziankovich “from practicing law in

   [Colorado] for one year and one day, with three months to be served and the remainder

   to be stayed upon the successful completion of a two-year period of probation.” (Id.)

   The order further required Ziankovich to “file an affidavit with the Court setting forth

   pending matters and attesting, inter alia, to notification of clients or other jurisdictions



                                                  4
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 5 of 19




   where attorney is licensed.” (Id.) The Colorado Supreme Court affirmed the order of

   the Hearing Board on February 1, 2019. (ECF No. 1-6 at 2.)

          On January 19, 2020, Ziankovich brought this action against Defendants. (ECF

   No. 1.) He contends that the Colorado Suprem e Court lacks jurisdiction to discipline

   him because its rules governing attorney practice exceed its authority under the

   Colorado Constitution and Colorado statutes to prom ulgate rules for the courts of

   record in Colorado and are void for vagueness. (Id. at 8.) He also argues that each of

   the aforementioned orders issued by the Defendants were “arbitrary, capricious,

   constitutes abuse of discretion, and/or violates First, Fifth and Fourteenth Amendments

   to the U.S. Constitution, federal and state law.” (Id. at 3–8.)

          He brings the following causes of action:

          •      that the members of the Colorado Supreme Court acted in a
                 “non-judicial capacity” by promulgating “new law” which goes
                 beyond that Court’s authority to promulgate new law and
                 regulations for Colorado courts of record and to “regulate
                 practice outside of the Colorado courts of record,” and are
                 void for vagueness (“Claim 1”);

          •      that Judge Lucero acted in “violation of due process and his
                 limited authority as a state official under color of state law” to
                 use “said new law including but not limited to C.R.C.P. 202.1
                 and Colo. RPC 8.5(a),” to illegally deprive Plaintiff of his
                 rights and privileges guaranteed by the U.S. Constitution
                 and federal law (“Claim 2”);

          •      that each of the Defendants deprived Plaintiff of (1) equal
                 protection under the Fourteenth Amendment; (2) his
                 property without due process in violation of the First, Fifth,
                 and Fourteenth Amendments; (3) his right to work
                 guaranteed by Ninth Amendment without due process; (4)
                 “legality and fair procedure” in violation of the Fourteenth
                 Amendment; and (5) freedom of speech in violation of the
                 First Amendment (“Claim 3”);


                                                 5
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 6 of 19




          •      that as a result of the Defendants’ “illegal activity,” Plaintiff
                 was required to exert at least 300 billable hours of his
                 professional activity to “protect himself as an attorney of
                 record” (“Claim 4”);

          •      that as a result of the Defendants’ “illegal activity,” Plaintiff
                 was required to exert at least 100 billable hours of his
                 professional activity in a reciprocal discipline action before
                 the Board of Immigration Appeals (“Claim 5”);

          •      that as a result of the Defendants’ “illegal activity” and being
                 suspended from practicing before the U.S. District Court for
                 the District of Colorado, Plaintiff has suffered “economic
                 damages in [the] form of los[t] profit[s], los[t] business, and
                 other direct and indirect losses” totaling “not less than
                 $10,000” (“Claim 6”);

          •      that as a result of the Defendants’ “illegal activity” and being
                 suspended from practicing before the Board of Immigration
                 Appeals, U.S. Immigration Courts, and U.S. Department of
                 Homeland Security, Plaintiff has suffered “economic
                 damages in [the] form of los[t] profit[s], los[t] business, and
                 other direct and indirect losses” totaling “not less than
                 $100,000” (“Claim 7”); and

          •      that as a result of the Defendants’ “illegal activity,” Plaintiff
                 was required to exert at least 50 billable hours of his
                 professional activity in a reciprocal discipline action before
                 the New York Supreme Court, First Appellate Division
                 (“Claim 8”).

   (ECF No. 1 at 8–11.) He also requests injunctive relief “commanding” Defendants to

   (1) “repeal and/or cease to use C.R.C.P. 202.1 and/or Colo. RPC 8.5(a) as a

   jurisdictional basis for the state discipline proceedings against out-of-state attorneys

   never admitted or otherwise prohibited to practice federal law;” and (2) “invalidate each

   and every order, notice, and/or opinion of sanctions issued against Plaintiff in the

   disciplinary proceeding based on C.R.C.P. 202.1 and/or Colo. RPC 8.5(a) jurisdiction.”

   (Id. at 11–12.)


                                                  6
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 7 of 19




          On April 2, 2020, Defendants filed their Motion to Dismiss under Federal Rules

   of Civil Procedure 12(b)(1) and 12(b)(6). (ECF No. 21.) On April 22, 2020, Plaintif f filed

   his “Opposition to Defendants’ Motion to Dismiss and Cross-Motion to Strike

   Defendants’ Motion to Dismiss Pursuant to Fed.R.Civ.Proc. 12(f).” (ECF No. 22.)

   Defendants then filed their reply in support of their Motion to Dismiss on May 6, 2020

   (ECF No. 23) and their Response to Plaintiffs’ Cross Motion on May 7, 2020 (ECF No.

   24).

          On July 2, 2020, Plaintiff filed an Application for Preliminary Injunction and for

   Evidentiary Hearing. (ECF No. 41.) Defendants responded on July 17, 2020. (ECF

   No. 44.)

                                   II. MOTION TO DISMISS

   A.     Legal Standards

          1.     Federal Rule of Civil Procedure 12(b)(1)

          As courts of limited jurisdiction, federal courts may only adjudicate cases that the

   Constitution and Congress have granted them authority to hear. See U.S. Const. art.

   III, § 2; Morris v. City of Hobart, 39 F.3d 1105, 1111 (10th Cir. 1994). Statutes

   conferring jurisdiction on federal courts must be construed strictly. See F&S Constr.

   Co. v. Jensen, 337 F.2d 160, 161 (10th Cir. 1964).

          Federal Rule of Civil Procedure 12(b)(1) empowers a court to dismiss a

   complaint for “lack of jurisdiction over the subject matter.” A Rule 12(b)(1) motion to

   dismiss “must be determined from the allegations of fact in the complaint, without

   regard to mere conclusionary allegations of jurisdiction.” Groundhog v. Keeler, 442



                                                7
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 8 of 19




   F.2d 674, 677 (10th Cir. 1971). A party challenging the Court’s jurisdiction may go

   beyond allegations contained in the complaint and challenge the facts upon which

   subject matter jurisdiction depends. See Holt v. United States, 46 F.3d 1000, 1003

   (10th Cir. 1995). When reviewing a factual attack on subject matter jurisdiction, a

   district court may not presume the truthfulness of the complaint’s factual allegations.

   See id. A court has wide discretion to allow affidavits, other documents, and may

   conduct a limited evidentiary hearing to resolve disputed jurisdictional facts under Rule

   12(b)(1). See id.

          2.     Federal Rule of Civil Procedure 12(b)(6)

          Under Rule 12(b)(6), a party may move to dismiss a claim in a complaint for

   “failure to state a claim upon which relief can be granted.” A “court’s function on a Rule

   12(b)(6) motion is not to weigh potential evidence that the parties might present at trial,

   but to assess whether the plaintiff’s complaint alone is legally sufficient to state a claim

   for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th

   Cir. 2003) (internal quotation marks omitted).

          The Rule 12(b)(6) standard requires the Court to “assume the truth of the

   plaintiff’s well-pleaded factual allegations and view them in the light most favorable to

   the plaintiff.” Ridge at Red Hawk, L.L.C., 493 F.3d at 1177. Thus, in ruling on a motion

   to dismiss under Rule 12(b)(6), the dispositive inquiry is “whether the complaint

   contains ‘enough facts to state a claim to relief that is plausible on its face.’” Id.

   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009); Oxendine v. Kaplan, 241 F.3d 1272, 1275 (10th Cir.



                                                 8
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 9 of 19




   2001) (“[I]n deciding a motion to dismiss pursuant to Rule 12(b)(6), a court may look

   both to the complaint itself and to any documents attached as exhibits to the

   complaint.”).

           Granting a motion to dismiss “is a harsh remedy which must be cautiously

   studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect

   the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

   2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may

   proceed even if it strikes a savvy judge that actual proof of those facts is improbable,

   and that a recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at

   556). However, “[t]he burden is on the plaintiff to frame a ‘complaint with enough

   factual matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.

   Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

   “[C]omplaints that are no more than ‘labels and conclusions’ or ‘a formulaic recitation of

   the elements of a cause of action,’ . . . ‘will not do.’” Id. (quoting Twombly, 550 U.S. at

   555).

   B.      Analysis

           1.      Subject Matter Jurisdiction

           Defendants argue that the Court does not have subject matter jurisdiction over

   this case for two reasons: (1) the Eleventh Amendment bars the claims brought against

   the Defendants in their official capacities; (2) the Court lacks jurisdiction as a result of

   Ziankovich’s state disciplinary action. The Court will consider each argument below.




                                                 9
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 10 of 19




                 a.     Eleventh Amendment

          Defendants claim that the Eleventh Amendment bars Ziankovich’s official-

   capacity claims against the members of the Colorado Supreme Court and Judge

   Lucero. (ECF No. 21 at 4–5.)

          With certain limited exceptions, the Eleventh Amendment prohibits a citizen from

   filing suit against a state in federal court. See Sutton v. Utah State Sch. for the Deaf &

   Blind, 173 F.3d 1226, 1231–32 (10th Cir.1999) (citation omitted). To assert Eleventh

   Amendment immunity, a defendant must qualify as a state or an “arm” of a state. Id. at

   1232 (citation omitted). “It is well-established that absent an unmistakable waiver by

   the state of its Eleventh Amendment immunity, or an unmistakable abrogation of such

   immunity by Congress, the amendment provides absolute immunity from suit in federal

   courts for states and their agencies.” Ramirez v. Oklahoma Dep’t of Mental Health, 41

   F.3d 584, 588 (10th Cir. 1994), overruled on other grounds by Pittman v. Am. Airlines,

   Inc., 692 F. App’x 549 (10th Cir. 2017). Colorado has not waived its Eleventh

   Amendment immunity. See Griess v. Colorado, 841 F.2d 1042, 1044–45 (10th Cir.

   1988) (per curiam). Furthermore, congressional enactment of 42 U.S.C. § 1983 did not

   abrogate Eleventh Amendment immunity. See Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d

   1186, 1195–96 (10th Cir. 1998).

          The Tenth Circuit has affirmed dismissal of claims for damages against attorney

   disciplinary boards as barred by the Eleventh Amendment. See Guttman v. Widman,

   188 F. App’x 691, 696 (10th Cir. 2006) (finding the Eleventh Amendment bars claims

   for damages against the New Mexico Disciplinary Board and individual state defendants



                                               10
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 11 of 19




   in their official capacities); see also Harper v. Office of Attorney Regulation, 2014 WL

   5801173, at *2 (D. Colo. Nov. 7, 2014) (finding Eleventh Amendment bars claims

   against the Colorado Supreme Court, Office of the Presiding Disciplinary Judge, and

   OARC); Verner v. State of Colo., 533 F. Supp. 1109, 1114 (D. Colo. 1982) (f inding

   § 1983 claims against the Colorado Supreme Court are barred by the Eleventh

   Amendment).

          Ziankovich does not contest that his claims against Defendants in their official-

   capacities are barred by the Eleventh Amendment. In fact, he explicitly abandons his

   official capacity claims in his response to Defendants’ Motion:

                 Defendants raised a Rule 12(b)(1) defense about lack of
                 subject matter jurisdiction, because, according to the Motion
                 (Page 4), Plaintiff sues Defendants for acts made in their
                 judicial capacity. Such statement clear[ly] contradicts [] the
                 facts and [] the Complaint, where it is stated that Defendants
                 are subject to this lawsuit for action(s) in non-judicial
                 capacity.

   (ECF No. 22 at 5.) Contrary to this assertion, however, the caption to this action states

   that Ziankovich is suing each of the Defendants “individually and in their official

   capacit[ies].” (ECF No. 1 at 1 (emphasis added).)

          In his allegations in the Complaint or his arguments in the response, Ziankovich

   has not overcome the Defendants’ Eleventh Amendment immunity defense, nor has he

   come within any exception to its jurisdictional bar. Accordingly, his claims against the

   Members of the Colorado Supreme Court and Judge Lucero in their official capacities

   are barred by Eleventh Amendment immunity and are dismissed for lack of subject




                                               11
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 12 of 19




   matter jurisdiction.3

                  b.       Effect of Ziankovich’s State Disciplinary Action

          To the extent that Ziankovich is asking this Court to second-guess either Judge

   Lucero’s orders or the opinions of the Colorado Supreme Court affirming the

   disciplinary sanctions against Ziankovich, Defendants argue that the Court lacks subject

   matter jurisdiction to consider those claims under the Rooker-Feldman doctrine. (ECF

   No. 21 at 6–7.)

          The Rooker-Feldman doctrine “prevents the lower federal courts from exercising

   jurisdiction over cases brought by state-court losers challenging state-court judgments

   rendered before the district court proceedings commended.” Lance v. Dennis, 546 U.S.

   459, 460 (2006) (per curiam; internal quotation marks omitted). The doctrine also “bars

   any ‘action in federal court that alleges an injury ‘inextricably intertwined’ with a state

   court decision, such that success in the federal court would require overturning the

   state court decision.’” Wideman v. Colo., 242 F. App’x 611, 613–14 (10th Cir. 2007);

   Varallo v. Sup. Ct. of Colo., 1999 WL 140161, at *1 (10th Cir. 1999) (“The

   Rooker-Feldman doctrine bars consideration not only of issues actually presented to

   and decided by a state court, but also bars consideration of constitutional claims that



          3
             Ziankovich does not argue that his requests for injunctive relief are requests for
   prospective relief that survive the Eleventh Amendment bar to his official capacity claims. At
   any rate, the Court finds that the requested injunctive relief—that the Court command
   Defendants to repeal portions of the C.R.C.P. and Colo. RPC and to invalidate every order
   issued against Ziankovich in the disciplinary proceeding—actually seeks relief from the prior
   disciplinary sanctions. As such, these claims fall within the Eleventh Amendment bar. See,
   e.g., Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993)
   (recognizing that the Eleventh Amendment for prospective relief does not permit judgments
   against state officers declaring that they violated federal law in the past).

                                                  12
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 13 of 19




   are ‘inextricably intertwined’ with issues ruled upon by a state court.”) (internal quotation

   marks omitted).

          Moreover, the Rooker-Feldman doctrine bars a plaintiff from challenging his

   disciplinary proceeding in federal court. See In re Smith, 287 F. App’x 683, 685 (10th

   Cir. 2008) (holding Rooker-Feldman doctrine precludes challenge to attorney’s

   disbarment and recognizing that the doctrine applies even when “the state court is

   alleged to have acted without jurisdiction”); Varallo, 1999 WL 140161, at *2; Johnson v.

   Sup. Ct. of Ill., 165 F.3d 1140, 1141 (7th Cir. 1999) (recognizing that “the Rooker-

   Feldman doctrine eliminates most avenues of attack on attorney discipline”). A plaintiff

   who wants to challenge his attorney discipline must instead take his claims from the

   Colorado Supreme Court to the U.S. Supreme Court. See id.

          In his response, Ziankovich argues this Court nonetheless maintains subject

   matter jurisdiction over this lawsuit because

                 this action is not about a disciplinary proceeding, but about a
                 violation of the limited authority of Defendants under the
                 Colorado Constitution, as well as about violation of Plaintiff’s
                 rights under First, Fifth, Ninth and Fourteenth Amendments
                 to the U.S. Constitution, which constitutes violation of 28
                 U.S. Code § 1983. The discipline proceeding serves as a
                 vehicle of such violations, however Defendants acted
                 without legal authority at least since promulgating the
                 [C.R.C.P.] . . . .

   (ECF No. 22 at 5.)

          Despite Ziankovich’s insistence that this action is not about his disciplinary

   proceeding, the Complaint plainly shows otherwise, as it clearly alleges that his

   disbarment is the source of his injuries. Ziankovich requests injunctive relief



                                                13
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 14 of 19




   commanding Defendants to “invalidate each and every order, notice, and/or opinion of

   sanctions issued against Plaintiff in the disciplinary proceeding based on C.R.C.P.

   202.1 and/or Colo. RPC 8.5(a) jurisdiction.” (ECF No. 1 at 11–12.) Moreov er, this

   Court could not review his constitutional claims and grant relief without effectively

   reviewing and reversing the orders and opinions of Judge Lucero and the Colorado

   Supreme Court. Unless Ziankovich’s state court disbarment is reversed, his interest in

   the constitutionality of the attorney disciplinary procedures is merely hypothetical. See

   Levin v. Attorney Registration & Disciplinary Comm’n of the Sup. Ct. of Ill., 74 F.3d 763,

   767–68 (7th Cir. 1996) (explaining that if plaintiff’s disbarment stands, he would lack the

   personal stake needed for an independent constitutional attack of the state’s

   disciplinary rules regarding disbarment).

          Accordingly, the Court finds that Ziankovich’s claims that the Defendants violated

   his constitutional rights in both promulgating Rules of Professional Conduct and

   Colorado Rules of Civil Procedure, as well as applying said rules to Ziankovich’s

   disciplinary proceeding, are inextricably intertwined with his state court judgment. See,

   e.g., Varallo, 1999 WL 140161, at *2. Thus, the Court lacks subject matter jurisdiction

   over Ziankovich’s claims under the Rooker-Feldman doctrine.4




          4
             It appears that the Ziankovich’s disciplinary proceeding is now final. After the Colorado
   Supreme Court denied Ziankovich’s appeal and affirmed the Hearing Board’s decision (see
   ECF No. 1-5), Ziankovich filed a writ of certiorari with the U.S. Supreme Court, see Ziankovich
   v. Colo., 140 S. Ct. 133 (Oct. 7, 2019), which was denied. However, even if there is some
   aspect of his disciplinary action that is not yet final, the Court would lack subject matter under
   Younger v. Harris, 401 U.S. 37, 40–41 (1971) (recognizing that it improper for a federal court to
   grant declaratory relief as to validity of statute when prosecution involving such statute is
   pending in state court at time federal suit is initiated).

                                                   14
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 15 of 19




          2.     Failure to State a Claim

          Even assuming that the Court has subject matter jurisdiction here, Ziankvoich’s

   claims must still be dismissed because he has failed to state a claim upon which relief

   can be granted.

                 a.     Judicial Immunity

          Judges are immune from liability for judicial acts taken within the jurisdiction of

   their courts. In Bradley v. Fisher, 80 U.S. 335 (1871), the Supreme Court recognized

   that judges are not liable in civil actions for their judicial acts, “even when such acts are

   in excess of their jurisdiction, and are alleged to have been done maliciously or

   corruptly.” Id. at 336; see Stump v. Sparkman, 435 U.S. 349, 356–57 (1978)

   (recognizing that a judge is entitled to judicial immunity if he has not acted in clear

   absence of all jurisdiction and if the act was a judicial one).

          Ziankovich argues that the Defendants should not have afforded judicial

   immunity because “there is no immunity available when the judge acts in complete

   absence of his jurisdiction.” (ECF No. 22 at 7.) Ziankovich fails, however, to plausibly

   state facts supporting his argument that the Defendants’ orders and opinions constitute

   actions taken in “clear absence” of Defendants’ judicial capacities. Instead, he merely

   provides conclusory allegations without supporting factual averments, which are

   insufficient to state a claim upon which relief can be based. See, e.g., Hall v. Bellmon,

   935 F.2d 1106, 1110 (10th Cir. 1991) (“[C]onclusory allegations without supporting

   factual averments are insufficient to state a claim upon which relief can be based.”).

   For example, Ziankovich repeatedly alleges that Defendants violated his constitutional

   rights when they issued orders and opinions in his Disciplinary Action (ECF No. 1 at

                                                15
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 16 of 19




   5–9; ECF No. 22 at 7), but he cites no facts explaining how or why Defendants were

   acting outside of their judicial capacities at the time.

                 b.      Legislative Immunity

          Defendants also argue that they are protected by legislative immunity when the

   Colorado Supreme Court acts in a legislative capacity. (ECF No. 21 at 10.) The

   Colorado Legislature has delegated to the Colorado Supreme Court the power to

   promulgate practice rules and procedure for attorneys within the state. See Colo. Rev.

   Stat. § 13-2-108 (“The supreme court has the power to prescribe, by general rules, for

   the courts of record in the state of Colorado the practice and procedure in civil actions

   and all forms in connection therewith.”). As a result, it is well established that the

   Colorado Supreme Court “has exclusive jurisdiction over attorneys and the authority to

   regulate, govern, and supervise the practice of law in Colorado to protect the public.” In

   re Wollrab, 420 P.3d 960, 964 (Colo. 2018); People v. Shell, 148 P.3d 162, 174–75

   (Colo. 2006) (Court’s authority to regulate applies to all courts in Colorado, including

   federal courts).

          In promulgating disciplinary rules, Colo. RPC, and/or C.R.C.P., the Court finds

   that the members of the Colorado Supreme Court are protected by legislative immunity.

   See Sup. Ct. of Va. v. Consumers Union of U.S., Inc., 446 U.S. 719, 734 (1980)

   (Because the Supreme Court of Virginia has inherent power to regulate the Virginia Bar,

   it is “exercising the State’s entire legislative power with respect to regulating the Bar”

   and is “immune from suit when acting in their legislative capacity.”). Ziankovich has not

   pleaded any facts that would allow the Court to conclude that legislative immunity

   should not apply in this case. For example, he alleges that the members of the

                                                 16
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 17 of 19




   Colorado Supreme Court acted “in a non-judicial capacity” when they “prepared and

   adopted” provisions in the C.R.C.P. and Colo. RPC (ECF No. 1 at 4; ECF No. 22 at 5),

   but he does not add any factual allegations that would support his conclusion that they

   were acting outside of their legislative or judicial capacity at the time.

          Because the doctrines of judicial immunity and legislative immunity apply to

   Defendants’ actions in this case, the Court finds that Ziankovich has failed to state any

   claim upon which relief can be granted.5

                  c.     Whether to Dismiss With or Without Prejudice

          Finally, the Court addresses whether dismissal of Ziankovich’s claims should be

   with or without prejudice. Because the conduct underlying this action relates to

   Defendants’ inherent power to regulate and adjudicate attorney conduct within

   Colorado, it would be futile to allow Ziankovich another opportunity to plead plausible

   claims that would not be barred by either judicial or legislative immunity. Accordingly,

   the Court finds it is appropriate to dismiss Ziankovich’s claims with prejudice. See

   Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219 (10th Cir. 2006) (“A dismissal with

   prejudice is appropriate where a complaint fails to state a claim under Rule 12(b)(6) and

   granting leave to amend would be futile.”).

                               IV. PLAINTIFF’S CROSS-MOTION

          Within his response to Defendants’ Motion to Dismiss, Plaintiff filed a Cross-


          5
             In their Motion to Dismiss, Defendants argue that the Complaint is deficient for three
   additional reasons: (1) Ziankovich’s claims are barred by the doctrine of issue preclusion; (2)
   his claims are barred by the applicable statute of limitations; and (3) he has failed to state an
   equal protection claim. (ECF No. 21 at 7–12.) Because the Court finds that dismissal is
   appropriate because Defendants have judicial and legislative immunity, the Court need not
   address Defendants’ remaining arguments.

                                                   17
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 18 of 19




   Motion to Strike Defendants’ Motion to Dismiss on the basis that the Motion to Dismiss

   is “deficient by its nature, fails to comply with Fed.R.Civ.Proc. and/or local rules of this

   Court and this Part, is insufficient, redundant, immaterial, impertinent, scandalous,

   goals to delay resolution of this case, and to prejudice against [sic] Plaintiff.” (ECF No.

   22 at 2.)

          Both the District of Colorado Local Rules and the Court’s Revised Practice

   Standards require a motion to be filed as a separate document. See D.C.COLO.LCivR

   7.1(d) (“A motion shall be filed as a separate document.”); WJM Revised Practice

   Standard III.B. (“All requests for the Court to take any action, make any type of ruling, or

   provide any type of relief must be contained in a separate, written motion.”) (emphasis

   in original). Thus, Court finds that Plaintiff’s Cross-Motion should be stricken for failing

   to comply with these requirements.

                           V. PRELIMINARY INJUNCTION MOTION

          Because the Complaint must be dismissed for lack of subject matter jurisdiction

   and failure to state a claim, the Court finds that Plaintiff’s Preliminary Injunction Motion

   should be dismissed as moot.

                                       IV. CONCLUSION

          For the reasons set forth above, it is ORDERED that:

          1.     Defendants’ Motion to Dismiss (ECF No. 21) is GRANTED;

          2.     Plaintiff’s Cross-Motion to Strike Defendants’ Motion to Dismiss (ECF No.

                 22) is STRICKEN;

          3.     Plaintiff’s Application for Preliminary Injunction and for Evidentiary Hearing

                 (ECF No. 41) is DENIED AS MOOT;

                                                18
Case 1:20-cv-00158-WJM-SKC Document 45 Filed 08/06/20 USDC Colorado Page 19 of 19




         4.    Plaintiff’s claims, and this action, are DISMISSED W ITH PREJUDICE;

         5.    The Clerk shall enter judgment in favor of Defendants and against Plaintiff

               and shall terminate this case; and

         6.    Defendants shall have their costs, if any, upon compliance with

               D.C.COLO.LCivR 54.1.


         Dated this 6th day of August, 2020.

                                                    BY THE COURT:




                                                    William J. Martínez
                                                    United States District Judge




                                               19
